Citation Nr: 0501611	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  04-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Service department records indicate that the appellant has no 
qualifying service with the Armed Forces of the United 
States.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 determination of the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines.


This matter was previously before the Board in April 2004, 
when it remanded this appeal for additional action in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The Board is satisfied that the RO 
completed the actions requested in its previous Remand.

For good cause shown, namely the appellant's age and health, 
a motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The RO last denied the appellant entitlement to VA 
benefits in May 1995, and the appellant did not appeal this 
determination.

3.  Evidence associated with the claims file since the May 
1995 RO determination is either cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not present a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The May 1995 RO determination that denied entitlement to 
VA benefits is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004)].

2.  Evidence associated with the claims folder since the May 
1995 RO determination is new, but not material, and so the 
requirements to reopen the claim for entitlement to VA 
benefits have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VCAA eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  The Board observes that the 
VCAA and its implementing regulations are applicable to this 
claim.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the appellant's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court also clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

In this case, the appellant's request to reopen his claim for 
entitlement to VA benefits was received in February 2003, 
subsequent to enactment of the VCAA.  

Then, in a mid-February 2003 determination, the RO advised 
the appellant that his entitlement to VA benefits was 
dependent upon a finding by the United States Department of 
the Army that he had valid military service in the Armed 
Forces of the United States.  The RO then specified that its 
denial of the appellant's claim was based on the service 
department's finding that he did not have the required 
military service so as to be eligible for VA benefits. 

In the December 2003 statement of the case, the RO presented 
the appellant with a list of evidence evaluated for his 
claim, a timeline of the history of his claim, and the text 
of certain VA laws and regulations pertinent to his claim, 
including: 38 C.F.R. § 3.1(d) (the basic definition of a 
"veteran"); 38 C.F.R. § 3.40 (a description of Philippine 
and insular forces); 38 C.F.R. § 3.41(a) (Philippine 
service); 38 C.F.R. § 3.159 (VA assistance in developing 
claims); 38 C.F.R. § 3.203 (service records as evidence of 
service and character of discharge); and 38 C.F.R. § 3.2600 
(review of benefits claim decisions).   38 C.F.R. Part 3 
(2004).  The RO again informed the appellant of the reasons 
for which his claim remained denied.  See 
38 U.S.C.A. §§ 5102, 5103.  The December 2003 statement of 
the case then reiterated that entitlement to VA benefits was 
not for further consideration because there was no indication 
that the appellant had sufficient qualifying active service.

The RO originally sent this matter to the Board in April 
2004.  Upon initial review, the Board determined that the 
claim required a remand to the RO, in order for the RO to 
appropriately advise the appellant of the VCAA's application 
to his claim (and to apply it to his claim), and to further 
advise the appellant that, because his claim was previously 
and finally denied by the RO in the past, his current claim 
required evaluation under VA's requirements for reopening a 
claim upon receipt of new and material evidence.  See 
38 C.F.R. § 3.156(a) (2004). 

Thereafter, in a letter dated in late April 2004, the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., 
informed the appellant of VA's expanded duties to notify and 
assist, explained that it was developing his claim pursuant 
to the latter duty, requested that the appellant submit any 
pertinent evidence he had to support his claim, and indicated 
that it would assist him in obtaining and developing this 
evidence, provided he identified the source(s) of the 
evidence.  VA also notified the appellant as to what the 
evidence needed to show to support his claim at that time, 
namely that he had previously completed qualifying military 
service in the Philippines.  In conjunction with his claim, 
the RO further advised the appellant as to the type of 
evidence that was required to support a finding of 
appropriate military service in his case, what steps it would 
take to obtain this evidence, and what evidence the appellant 
should provide to support his claim.   

In the April 2004 letter, VA explained that it was required 
to make reasonable efforts to assist the appellant in 
obtaining evidence in support of his claim, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was the appellant's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO specifically advised the appellant that 
it needed certain evidence from him, namely proof of 
qualifying active service in order to reopen his claim for 
entitlement to VA benefits.  The RO also informed the 
appellant that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain for 
him, and asked the appellant to send in any evidence in his 
possession that pertained to the claim.  


In July 2004, the AMC returned the matter to the RO for 
additional action in support of the appellant's claim.  

In September 2004, the RO provided a supplemental statement 
of the case to the appellant, advising him of certain VA 
regulations pertaining to the finality of VA decisions and 
requests to reopen finally denied claims based upon new and 
material evidence.  See 38 C.F.R. §§ 3.104, 
3.105(a), 3.156(a), as well as of other VA law pertinent to 
his appeal.  The RO advised the appellant that it had again 
asked the service department to verify his military service, 
but that the department had again indicated in early 
September 2004 that it had no record of such service.  The RO 
also told the appellant that it had not received any new 
evidence from him regarding his claimed active service, and 
because of this, it could not find that it was in receipt of 
new and material evidence sufficient to reopen his claim for 
entitlement to VA benefits.  

Thereafter, in a November 2004 letter, the RO advised the 
appellant that it was ready to return his claim to the Board 
for its consideration.  The RO also advised the appellant of 
how he could then submit additional information and evidence 
in support of his claim.

The above shows that, throughout this appeal, VA notified the 
appellant as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the appellant to provide any 
evidence he had in support of his claim, consistent with the 
fourth element of Pelegrini II.

The Board acknowledges that the April 2004 VCAA notice was 
not provided to the appellant prior to the initial RO 
determination in February 2003.  In Pelegrini II, however, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision, it was not error to provide 
remedial notice after such initial decision.  See Pelegrini 
II at 120-123.  The Court set out that a claimant need only 
be provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  Id.; see 
also 38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided, 
the appellant was given an appropriate opportunity to 
respond, and a supplemental statement of the case was then 
issued, prior to the appeal returning to the Board for full 
review.

The Board emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  Moreover, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as discussed 
above.  Thus, the Board finds that the appellant had adequate 
opportunity to identify and/or submit the evidence or 
information that he was informed was needed from him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
appellant was fully advised consistent with the governing 
legal authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error, and that VA has 
satisfied the VCAA's duty to notify the appellant.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
appellant's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  In 
particular, information contained in the claims file reflects 
that the RO repeatedly sought to verify whether the appellant 
had sufficient qualifying active service, the threshold 
element required for his underlying claim for entitlement to 
VA benefits.  To that end, as noted, the RO again, for the 
third time, contacted the appropriate repository of service 
records in September 2004, requesting that it provide any 
record of active service pertaining to the appellant.  The 
official response to this request, stating that there is 
still no record of qualifying active service on the 
appellant's part, is now associated with the claims file, and 
the RO reviewed it in support of the matter on appeal.  

The Board recognizes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i) (emphasis 
added).  Accordingly, because the current status of this 
appeal is limited to whether there is sufficient evidence to 
reopen the underlying claim for benefits - in terms of 
qualifying service - the Board finds that the RO 
appropriately did not obtain a VA examination or medical 
opinion, as it is not necessary to decide the pending new and 
material evidence claim.

The Board further observes that the appellant has not, to 
date, identified any additionally available evidence for 
consideration in his appeal (with respect to any indication 
of an outstanding official record of active service 
sufficient to reopen his claim).  Under the facts of this 
case, then, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided" to the appellant "regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

Finally, the Board notes that there is some suggestion in the 
record that the appellant's original claims file was 
apparently lost, and thereafter had to be rebuilt  by the RO.  
The reconstructed claims file, however, contains documents 
that provide an ample basis on which to decide this claim, 
including documentation regarding the appellant's original 
May 1968 claim with pertinent service department findings 
from March 1969.  Also, the Board recognizes its heightened 
obligation to explain its findings and conclusions in this 
case, and to consider carefully the benefit of the doubt rule 
as applicable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the appellant, and that the 
record is now ready for appellate review.

Analysis of the Request to Reopen the Claim for Entitlement 
to VA Benefits Based Upon the Receipt of New and Material 
Evidence

There has recently been a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change applies prospectively to all requests to reopen 
claims that are made on or after August 29, 2001.  See 66 
Fed. Reg. 45,620-45,630 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a) (2004)].  Because the record indicates 
that the appellant filed the pending request to reopen his 
claim after that date (in February 2003), the Board finds 
that this regulatory change is applicable here.  Accordingly, 
the Board will analyze this request to reopen under the 
revised criteria for the analysis of a request to reopen a 
claim based upon the receipt of new and material evidence.

The appellant first applied for VA benefits in May 1968.  In 
an unappealed March 1969 determination, after confirmation 
from the service department earlier that month, the RO denied 
entitlement because there was no record of qualifying active 
service with respect to the appellant. 

The RO last reviewed this matter in a May 1995 determination, 
where it noted that, based upon an April 1995 service 
department report, there was still no record of qualifying 
active service found for the appellant.  The appellant did 
not enter an appeal of this determination, and so it 
subsequently became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) 
[38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004)].

In February 2003, the appellant filed a request to reopen his 
claim for entitlement to VA benefits.  Thereafter, in a mid-
February determination, the RO again denied the claim, noting 
that the appellant had no record of qualifying active service 
so as to further evaluate his claim for VA benefits.  The 
appellant subsequently and timely appealed this determination 
to the Board.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the appellant's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

VA law provides that the United States will pay compensation 
to any "veteran" disabled by disease or injury incurred in 
or aggravated by active military service, who was discharged 
or released under conditions other than dishonorable from the 
period of service in which the disease or injury was 
incurred, provided the disability is not the result of the 
person's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  A "veteran" is a person who served in the 
active military, naval, or air service, and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2004).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
receipt of certain VA benefits, as authorized by 38 U.S.C.A. 
§ 107 (West 2002); 38 C.F.R. § 3.40 (2004).  (The appellant 
is of Philippine descent.)

An individual who desires VA benefits must initially qualify 
as a claimant by submitting evidence of service and character 
of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose 
of establishing entitlement to pension, compensation, 
dependency and indemnity compensation, or burial benefits, VA 
may accept evidence of service submitted by an individual, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions: (1) the 
evidence is a document issued by the service department (a 
copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's custody); 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of VA, 
the document is genuine and the information contained in it 
is accurate. 38 C.F.R. § 3.203(a) (2003).  Where an 
individual does not submit evidence of service, or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, VA shall request verification of service from 
the service department.  38 C.F.R. § 3.203(c) (2004).

The Court has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate or a service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

In light of the above legal considerations then, in order to 
reopen his claim, the appellant basically needs to provide or 
identify a new record that would sufficiently rebut the March 
1969, April 1995, and September 2004 service department 
findings that he does not have any qualifying active service 
so as to be further considered for entitlement to the receipt 
of VA benefits.

In support of his February 2003 request to reopen this claim, 
the appellant has submitted several lay statements dated from 
February 2003 to October 2004, as well as a medical 
certificate received at VA in September 2004.  These 
documents were not available to or evaluated by agency 
decisionmakers in the past.  Accordingly, the Board finds 
that these documents constitute new evidence.  As noted, 
however, this does not end the inquiry, as the Board must 
still determine whether any of this new evidence is also 
material.  

To that end, the Board holds that none of the newly received 
evidence of record is material to the appellant's claim for 
entitlement to VA benefits.  The medical certificate received 
in September 2004 does not purport to address the threshold 
issue in this case: whether the appellant has any qualifying 
active service.  Instead, this record only addresses the 
appellant's current health.  As such, the medical certificate 
received in September 2004 is not material at this time.  

Furthermore, the new lay statements, dated from February 2003 
to October 2004, in essence aver that the appellant has 
already submitted sufficient documentation of qualifying 
active service, in the form of an October 1990 proof of 
service that he submitted to the RO in October 1994.  The 
Board's review of the claims file reveals that the RO sent 
this proof of service, along with other similar documents, to 
the service department for its consideration in April 1995.  
Later that month, the service department replied that there 
was still no record of qualifying active service for the 
appellant, and that the evidence he submitted as proof of his 
service was insufficient to warrant a change in the 
department's prior certification of no active service (in 
March 1969).  Accordingly, as the appellant's lay statements 
merely request the award of VA benefits, and mainly refer to 
a document already considered by the RO in its last prior 
(final) determination of record, the Board cannot consider 
any of these lay statements to be material with respect to 
the pending appeal, as they do not relate to an unestablished 
fact necessary to substantiate the claim.  

The Board therefore finds that because only new, but not 
material, evidence has been received to support the pending 
appeal, this request to reopen a claim for entitlement to VA 
benefits must be denied.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been received, the 
request to reopen the claim for entitlement to VA benefits is 
denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


